SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period endedMay, 2011 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| ﻿ press release 3 May, 2011 BP announces resolution of Federalcivilclaims BP has reached an agreement with the U.S. Department of Justice to settle the federal civil suit that arose from the Prudhoe Bay oil transit line leaks in March and August of 2006. The agreement is in the form of a consent decree, which, if approved after a public review and comment period, would include three main elements: · Compliance with a set of requirements covering Prudhoe Baypipeline operations. · Retention of an IndependentContractor to monitor Prudhoe Bay pipeline operations and report oncompliance with the consent decree. · Payment of a civil penalty of $25 million. BP did not admit any liability nor was there any per barrel penalty assessed in the agreement. Further Information: Steve Rinehart, BP +1 (907) 564-5668 Email:Rinesc@bp.com Or BP press office: +44 (0)20 7496 4076 bppress@bp.com - ENDS - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated: 03 May 2011 /s/ D. J. PEARL D. J. PEARL Deputy Company Secretary
